       Case 2:19-cv-00307-MWF-SK Document 43 Filed 09/09/21 Page 1 of 1 Page ID #:146
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                         REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                               FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                                ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                     TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court     for the Central District of California, Western Division                 on the following
       ✔ Trademarks or
       G                      G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                          DATE FILED                      U.S. DISTRICT COURT
             16                            1/15/2019                         for the Central District of California, Western Division
PLAINTIFF                                                                    DEFENDANT
 ROBYN RIHANNA FENTY, an individual, RORAJ                                     FENTY ENTERTAINMENT, LLC, a California limited
 TRADE, LLC, a New York limited liability company, and                         liability company, RONALD FENTY, an individual,
 COMBERMERE ENTERTAINMENT PROPERTIES, LLC                                      MOSES JOKTAN PERKINS, an individual

        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 5,586,904                                10/16/2018                  RORAJ TRADE, LLC

2 5,586,905                                10/16/2018                  RORAJ TRADE, LLC

3 5,397,059                                 2/6/2018                   RORAJ TRADE, LLC

4 5,408,127                                2/20/2018                   RORAJ TRADE, LLC

5     5,483,535                             6/5/2018                   RORAJ TRADE, LLC
                                      525$-75$'(//&
                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                                         G
                                                     Amendment                     G   Answer       G   Cross Bill       Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
          KIRY GRAY                                                Ingrid Valdes                                               9/9/2021


Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
